Citation Nr: 0735872	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-18 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension with heart 
symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1953 to 
July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the claims folder was 
subsequently returned to the RO in Newark, New Jersey.

In March 2005, the Board remanded this matter to the RO for 
further action.  After partially completing the requested 
actions, the RO continued the denial of service connection 
for hypertension with heart symptoms (as reflected in a 
December 2005 SSOC).  Thereafter, the RO returned this matter 
to the Board for further appellate consideration.

In a February 2006 decision, the Board denied the veteran's 
claim for service connection for hypertension with heart 
symptoms.  The veteran appealed this claim to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2007, the veteran's attorney and VA General Counsel filed a 
joint motion to vacate and remand the Board's February 2006 
decision.  Later that same month, the Court issued an Order 
that granted the motion, vacated the Board's February 2006 
decision, and remanded the matter to the Board for compliance 
with instructions in the joint motion.

Lastly, the Board notes that at the time of its February 2006 
decision, Disabled American Veterans (DAV) was the veteran's 
duly authorized representative.  Beginning in May 2006, the 
veteran was represented by an attorney on his appeal to the 
Court.  As of July 2007, the record reflects that the veteran 
is no longer represented by an attorney.  The Board notes 
that the veteran's representative from Disabled American 
Veterans submitted an October 2007 Appellant's Brief in 
support of his claim, thus indicating that DAV continues as 
the veteran's accredited representative.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Board's remand in May 2005 specifically 
instructed that the AMC should obtain the veteran's medical 
records from Dr. W of the Primary Care Associates of Paris, 
Texas for any treatment for hypertension and cardiovascular 
problems.  Specifically, Dr. W should be requested to supply 
any treatment records from 1956 that he reviewed prior to 
writing his letter dated March 30, 2005.  If the above- 
mentioned records are not available, that fact should be 
entered in the claims file.
 
The Joint Motion notes that VA did not request the records 
identified in the Board's May 2005 remand, nor did the RO 
note that such records were not available as instructed.  
Where the remand orders have not been complied with, the 
Board itself errs in failing to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). Therefore, as 
compliance with the Board's May 2005 remand instructions has 
not occurred, another remand is now required.  38 C.F.R. § 
19.9.

Additionally, this will give the RO the opportunity to 
provide the veteran with the notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1. Send a notice letter under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
meets the requirements in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Furnish the veteran with the 
appropriate authorization forms to obtain 
copies of  private medical records which 
have not been previously submitted to 
include all of the veteran's medical 
records from Dr. W. of the Primary Care 
Associates of Paris, Texas for treatment 
for hypertension and cardiovascular 
problems.  Specifically, Dr. W should be 
requested to supply any treatment records 
from 1956 that he reviewed prior to 
writing his letter dated March 30, 2005.  
In addition, Dr. W. should be requested 
to provide any of the veteran's treatment 
records that Dr. M. forwarded upon his 
retirement that show treatment and/or 
evaluation for hypertension and 
cardiovascular problems.  

Advise the veteran that his assistance is 
necessary in identifying and obtaining 
these records.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow them the 
opportunity to submit those records.

3. After the completion of #1, if, and 
only if, additional pertinent records are 
obtained, the AMC should obtain an 
addendum opinion from the May 2005 VA 
examiner, if available, regarding the 
nature and etiology of the veteran's 
claimed hypertension. The claims folder 
must be made available to the examiner 
prior to any opinions provided, and the 
examiner should acknowledge such review.  
The examiner should provide an opinion as 
to whether it is as least as likely as 
not (50-50 probability) that the veteran 
has a current hypertension or 
cardiovascular disability that became 
manifested within one year of his July 
1956 discharge from service.  If the 
examiner determines that an additional 
examination is necessary to provide the 
requested opinion, or the May 2005 VA 
examiner is unavailable, the RO should 
assist in scheduling the veteran for the 
examination.

4.  After completion of the above, and 
any additional development of the 
evidence that the RO may deem necessary, 
the RO should review the record and 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



